Order, Supreme Court, New York County (Carol R. Edmead, J), entered April 22, 2009, which granted defendants’ motion *635for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The instant plenary complaint, while couched in terms of unlawful discrimination and breach of contract, is in fact a challenge to a university’s academic and administrative decisions and thus is barred by the four-month statute of limitations for a CPLR article 78 proceeding, the appropriate vehicle for such a challenge (Maas v Cornell Univ., 94 NY2d 87, 92 [1999]; Risley v Rubin, 272 AD2d 198 [2000], lv denied 96 NY2d 701 [2001]).
The complaint is also barred by the doctrine of res judicata, since plaintiff had ample opportunity in the article 78 proceeding he commenced in 2005 to set forth all the charges he raises in this action (see e.g. Abramova v Albert Einstein Coll, of Medicine of Yeshiva Univ., US Dist Ct, SD NY, 06 Civ 00166, Brieant, J., July 26, 2006, affd 278 Fed Appx 30 [2008]).
We have considered plaintiffs remaining contentions and find them without merit. Concur—Mazzarelli, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 30925(U).]